Order entered January 28, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00716-CV

                       JOSE SYLVESTERE LOPEZ, Appellant

                                          V.

                             CLAUDIA LOPEZ, Appellee

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. DF-11-05531-S

                                       ORDER

      The cause in this case is being submitted on briefs. No oral argument is scheduled.

Accordingly, Jose Sylvestere Lopez’s motion for bench warrant so he can appear at oral

argument is DENIED.


                                                 /s/   MOLLY FRANCIS
                                                       PRESIDING JUSTICE